Case 1:18-cr-00038-DLH Document 310 Filed 07/09/19 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NORTH DAKOTA
WESTERN DIVISION

 

 

United States of America, ) Criminal No. 1:18-cr-38-4
)
Plaintiff, )
)
Vv. ) DEFENDANT FERRIN LEONE WELLS’
) SENTENCING MEMORANDUM
Ferrin Leone Wells, )
)
Defendant.)

PERSONAL BACKGROUND

Family. Defendant Ferrin Leone Wells (“Ferrin”) was born in Stanley, North
Dakota, in 1986. (PSR 733.) He is 32 years old. She has lived her whole life in the
New Town, North Dakota, area, except she resided with her father in Washington for
about a year when she was 7 years old and her parents divorced. (id.) Her mother
continues to reside in the New Town area.

Ferrin has five siblings who all reside in the New Town area. (Id.) In addition,
she had a brother who passed away from SIDS as an infant, as well as a sister who
was killed in a car accident in 2011. (Id.) Her sister's husband and two children were
also killed in that car accident. (Id.)

In 2009, at the age of 23, Ferrin married Dominick Wells, a co-conspirator in this
case. (PSR 33.) They have four children together, ages 5,7, 9, and 10. (Id.)
Ferrin also has custody of a 14 year old child from a previous relationship. (Id.) The
family resides in New Town and will continue to reside there after Ferris is sentenced

and serves any prison time. (Id.)
Case 1:18-cr-00038-DLH Document 310 Filed 07/09/19 Page 2 of 9

Education. Ferrin dropped out of high school in 11" grade when she became
pregnant with her first child. (PSR 942.) At age 21, she enrolled in Nueta Hidatsa
Sahnish College, where she obtained her GED. (Id.) Following her arrest in this case,
she re-enrolled at that same college and completed one semester. (id.) She quit
attending college in order to focus on her work, though she would like to return at some
point to complete a business degree or possibly become a Licensed Addiction
Counselor. (Id.)

Employment. Ferrin’s employment history includes:

1. Approximately 2 years at 4 Bears Casino in New Town. (PSR 443.)

2. Roughly 3 years for Three Affiliated Tribes (TAT), where she held
numerous positions, including Chairman’s Assistant and Roads
Department.  (Id.)

3. Ferrin quit TAT in 2016 due to her opiate addiction. (Id.)

4. After her pretrial release in this case on March 16, 2018, Ferrin worked
approximately 5 months at KMHA Radio in New Town. (Id.)

In October, 2018, Ferrin left her employment at KMHA because the Tribal
Chairman created the position of Peer Support Advocate for Ferrin and her husband
Dominick. (Id.) Their duties include helping fellow tribal members obtain and maintain
their own sobriety and drug-free life. (Id.) They help chemical dependent individuals
by (a) acquiring documents and obtaining substance abuse evaluations for them; b)
transporting individuals to and from treatment or tribal sweats/events; (c) finding them

employment; and (d) doing anything necessary to help them with their own road to

bo
Case 1:18-cr-00038-DLH Document 310 Filed 07/09/19 Page 3 of 9

sobriety. (Id.) Ferrin also works on-call during the weekends at the Parshall Resource
Center, performing many of these same duties. (Id.)

Ferrin finds her work very rewarding, yet time-consuming, and thus has learned
to set boundaries so that she can spend quality time with her family. (Id.)

Drug Addiction. In 2011, after Ferrin’s sister and her sister's family were killed
in a car accident, Ferrin began using oxycodone to “numb the grief’ she experienced.
(PSR 744.) The oxycodone was supplied to her by her husband Dominick. (Id.) She
quit a short time later when she became pregnant with her son Keaton, but began using
again shortly after his birth. (Id.) She quit again when she became pregnant with her
youngest son Kai, but resumed use a few months after his birth. (Id.) She eventually
quit her job and began buying and selling oxy with her husband in order to support their
habit. (Id.)

Since her pre-trial release on March 16, 2018, Ferrin has been drug free and
sober. (PSR 945.) She completed a CD evaluation in March of 2018 and began out-
patient treatment at Circle of Life in New Town. (Id.) She successfully completed out-
patient and aftercare. (Id.) She attends Narcotics Anonymous approximately one time
per week. (Id.) She attends tribal sweats roughly once per week, as they help her
maintain sobriety. (Id.) In treatment, she addressed her sister's death and has
learned better coping skills. (Id.) Her husband has maintained sober for over a year.
(Id.) Together they work as Peer Support Advocates to help others and themselves
maintain a drug-free life. (Id.)

Ferrin continues to be approached by former “drug friends” to do drugs, but she

Go
Case 1:18-cr-00038-DLH Document 310 Filed 07/09/19 Page 4 of 9

turns them away. (PSR 46.) She no longer associates with any past negative
influences. (Id.) Instead, Ferrin’s siblings, mother, and other relatives in the New
Town area, as well as her friends and recovered drug addicts, provide her with a
network of positive support, so long as those persons remain drug-free. (Id.) Ferrin
has no room in her life for drug-users except to help them with recovery. (Id.)

Criminal Background. Ferrin has two minor tribal court charges from 2007 and
2009, both of which have unknown dispositions. (PSR f[s29-30, 41.) She has no
other criminal record. (id. at 41.)

CHARGES

On March 7, 2018, a four-count Indictment was filed in this case charging
Defendant with oxycodone offenses. (Doc. 2; PSR 1.) Six other Defendants were
named as co-conspirators. (Doc. 2.) Defendant was charged in Count One with
Conspiracy to Distribute Oxycodone and in Count Two with Distribution of Oxycodone.
(Id.) A warrant was issued, and Defendant was arrested on March 13, 2018. (PSR
q1.) After a short detention hearing on March 16, 2018, Defendant was released that
day, with conditions. (Id.) Defendant has complied with all conditions of pre-trial
release. (Id.)

On June 6, 2018, a Superseding Indictment was filed, which added four
Defendants to the conspiracy. (Doc. 118; PSR {[2.)

Defendant’s time served from March 13, 2018, to March 16, 2018, is 4 days.

PLEA AGREEMENT

On April 5, 2019, a Plea Agreement was filed. (Doc. 251.) The parties agreed
Case 1:18-cr-00038-DLH Document 310 Filed 07/09/19 Page 5 of9

Defendant would plead guilty to Count One, with Count Two to be dismissed. (PA {s4,
17(d).)

Regarding the Offense Level, the parties agreed as follows (§{/s 13-14):

Base Offense Level 24
Less:
Safety Valve -2
Acceptance of Responsibility -2
Timely Notification -1
Final Offense Level ‘1

Under the Plea Agreement, the United States agrees to recommend a sentence
of imprisonment within the Guidelines sentencing range as calculated by the Court at
sentencing. (PA {]/17(a).) The U.S. will also recommend Defendant serve a 3 year
term of supervised probation and pay the special assessment of $100. (PA
{[s17(b)&(c).)

Defendant may recommend any sentence. (PA 418.)

PRE-SENTENCE REPORT
The Presentence Investigation Report (Doc. 305) contains the following
provisions:
1. The base offense level is 24. (PSR 713.)
2. Two point reduction for safety valve. (PSR 414.)
3. Two point decrease for acceptance of responsibility. (PSR 20.)
4. One point decrease for timely notification. (PSR 921.)
5. Total offense level of 19. (PSR 7/22.)
6. Criminal history score of 0, resulting in a Criminal History Category of |. (PSR

128.)
Case 1:18-cr-00038-DLH Document 310 Filed 07/09/19 Page 6 of 9

7. Based on a Total Offense Level of 19 and a Criminal History Category of I, the
guidelines imprisonment range is 30 —- 37 months. (PSR 763.)

8. Ferrin’s Post-Conviction Risk Assessment (PCRA) is a Level 1, meaning a 4%
chance of re-arrest and a 6% chance of revocation. (PSR 39.) “The
Defendant does not exhibit any major risk concerns at this time.” (PSR 7/40.)

OBJECTIONS TO PSR
Defendant has no objections to the PSR.
18 USC § 3553 (a) FACTORS
Under 18 USC § 3553 (a), “[T]he Court shall impose a sentence sufficient, but
not greater than necessary, to comply with the purposes set forth in paragraph (2) of
this subsection. The Court, in determining the particular sentence to be imposed, shall
consider [the following factors]:”

4. The nature and circumstances of the offense and the history and
characteristics of the Defendant.

Distribution of oxycodone on a large scale has many victims. Those who
commit such crimes need to be punished. On the other hand, Ferrin Wells, despite
being a drug dealer, successfully finished treatment, fully complied with all pre-trial
conditions of release for a year and four months, and has been employed for some time
in helping others who are chemically dependent. The good she is doing right now for
the people living in the New Town area, both by her example and her employment, far
out-weighs the benefits to her and society of incarceration.

Furthermore, Defendant’s clean criminal record, past employment, and ability to
raise five children show that selling drugs is abnormal behavior for her. Selling drugs

6
Case 1:18-cr-00038-DLH Document 310 Filed 07/09/19 Page 7 of 9

only happened in this case because she became addicted to oxycodone and needed to
support her habit. A factor in that addiction was the death of her sister and her sister's
family in a car accident in 2011. As part of Ferrin’s recovery, she received counseling
on dealing with that issue, as well as how to cope with triggers in the future. Based on
her conduct for the last year and four months, it appears she has eliminated drug use
from her system forever.

2. The need for the sentence imposed to reflect the seriousness of the
offense, to promote respect for the law, and to provide punishment for the
offense; to afford adequate deterrence to criminal conduct; to protect the
public from further crimes of the Defendant; and to provide the Defendant
with needed educational or vocational training, medical care, or other
correctional treatment in the most effective way.

As noted above, there is no question that punishment is warranted in cases like
this. A guidelines sentence of 30-37 months would generally be appropriate.
However, all of the purposes of the law have been accomplished during Defendant's
pre-trial release. The charge, treatment, and recovery have deterred her from future
criminal drug activity. Her example and her employment have deterred others from
using and abusing drugs. She has certainly been reformed and rehabilitated. Ina
sense, she has been punished by losing two years of her life to drug abuse. That
being the case, this is an ideal case for the Court to NOT follow the guidelines and to
instead give a time-served sentence.

3. The kinds of sentences available.

A guidelines sentence, a transition center, or release are the only options here.

4. The kinds of sentence and the sentencing range established for the
applicable category of offense committed by the applicable category of

Defendant as set forth in the guidelines.

7
Case 1:18-cr-00038-DLH Document 310 Filed 07/09/19 Page 8 of 9

The guidelines sentencing range is 30-37 months.

5. Any pertinent policy statement issued by the Sentencing Commission
pursuant to § 994(a)(2) of title 28 in effect on the date the Defendant is
sentenced.

Unknown.

6. The need to avoid unwarranted sentence disparities among Defendants
with similar records who have been found guilty of similar conduct.

This Court has, on occasion, given a “time served” sentence when a Defendant
on pre-trial release has not committed any violations and has taken steps toward
preventing criminal behavior in the future. In this case, Defendant has gone above and
beyond the call of duty in terms of getting treatment, remaining law abiding, not having
any violations on pre-trial release, and obtaining employment in which she helps others
in the community with their chemical dependency. Based on those factors, the Court
should consider a “time served” sentence.

7. The need to provide restitution to any victims of the offense.

Not applicable.

SENTENCE REQUESTED

The Defendant is requesting a time-served sentence.

Dated this 9th day of July, 2019.
Case 1:18-cr-00038-DLH Document 310 Filed 07/09/19 Page 9 of 9

 

 

Ma A. Meyér ew
Attornéytor Defendant

ND Atty. Reg. No. 04966
205 North 7" Street

P.O. Box 216

Wahpeton, ND 58074-0216
(701) 642-1660

(701) 642-2061 (fax)

     

  

 

CERTIFICATE OF SERVICE

Mark A. Meyer, Attorney for Defendant Ferrin Leone Wells, hereby certifies that
on July 9, 2019, the following document:

1. Defendant Ferrin Leone Wells’ Sentencing Memorandum
was served upon:

Rick L. Volk
Assistant U.S. Attorney

rick. volk@usdoj.gov

)

by filing electronically.

   

Attorneyfor Defendant
